Appeal from a judgment of the County Court of Frank*686lin County, rendered March 8, 1976, convicting defendant on his plea of guilty of burglary in the third degree. Following a Huntley hearing, the trial court found that defendant’s statements were preceded by the Miranda warnings, were voluntary and thus admissible. After a guilty plea and sentence, defendant appealed contending that his right to counsel was violated, by reason of the alleged inadequacy and incompetency of his attorney. We find no support for this position in the record. The attorney’s conduct must be "so ineffective as to make the proceedings a mockery of justice that the courts will intervene” (People v Smith, 31 AD2d 847, 848; see, also, People v Droz, 39 NY2d 457). Applying these stringent standards to the case at bar, the conduct of the Huntley hearing by defense counsel was clearly not a "mockery of justice”. Furthermore, the defendant at no time indicated to the court his dissatisfaction with his counsel. We fail to find a denial of effective assistance of counsel. Judgment affirmed. Koreman, P. J., Greenblott, Kane, Mahoney and Larkin, JJ., concur.